     Case 2:19-cv-02422-KJM-JDP Document 28 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LEE ROESSLER,                               No. 2:19-cv-2422 KJM JDP P
12                          Petitioner,
13              v.                                        ORDER GRANTING PETITIONER’S SIXTH
                                                          MOTION FOR EXTENSION OF TIME
14    PATRICK COVELLO,
                                                          ECF No. 27
15                          Respondent.
16

17            Petitioner has filed his sixth request for an extension of time to file and serve an

18   opposition to respondent’s March 20, 2020 motion to dismiss pursuant to the court’s order of

19   April 20, 2020. This motion will be granted; however, no further extensions of time will be

20   granted.

21            Accordingly,

22            1. Petitioner’s motion for an extension of time, ECF No. 27, is granted.

23            2. Petitioner must file and serve his opposition within 30 days.

24            3. No further extensions will be granted.

25
     IT IS SO ORDERED.
26
27
     Dated:          November 12, 2020
28                                                        JEREMY D. PETERSON
     Case 2:19-cv-02422-KJM-JDP Document 28 Filed 11/13/20 Page 2 of 2


 1                                         UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
